Exhibit 1.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of the 21st day of May, 2010, by and between Andriy Kovalenko, an individual (hereinafter referred to as “Seller’s Representative”), as a duly authorized representative of certain persons set forth on the Schedule of Sellers appended hereto as Schedule A (collectively, the “Sellers”) who are the record or beneficial owners of free trading shares of capital stock of Powergae, Inc, Corp, a Nevada corporation (the “Company”), and MAGIC GRACE LTD., Bank of America Tower, 12 Harcourt Rd, Hong Kong; the Purchasers set forth on Schedule B attached hereto (collectively the “Purchasers”). Whereas, the Shareholder desires to sell to the Buyer and the Buyer wishes to purchase and acquire from the Shareholder an aggregate of 14,290,000 (Fourteen Million, Two Hundred Ninety Thousand) common restricted shares (the “Shares”) of the common stock, par value $.001, pursuant to the terms and conditions of this Agreement. Now, Therefore, in consideration of the representations, warranties and agreements set forth herein, the parties hereto hereby agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION 1.1Definitions. In this Agreement the following terms will have the following meanings: (a) “Agreement” means this Stock Purchase Agreement; (b) “Closing” means the completion, on the date hereof, of the transactions contemplated hereby in accordance with Article 7 hereof; (c) “Place of Closing” means the offices of David E. Price, Esq. or such other place as the Buyer and PWGA may mutually agree upon; (d) “PWGA Accounts Payable and Liabilities” means all accounts payable and liabilities of PWGA, on a consolidated basis, due and owing or otherwise constituting a binding obligation of PWGA and its subsidiaries (other than an PWGA Material Contract) as of May 1st, 2010. (e) “PWGA Accounts Receivable” means all accounts receivable and other debts owing to PWGA, on a consolidated basis, as of May 1st 2010. (f) “PWGA Assets” means the undertaking and all the property and assets of the PWGA Business of every kind and description wheresoever situated including, without limitation, PWGA Equipment, PWGA Inventory, PWGA Material Contracts, PWGA Accounts Receivable, PWGA Cash, PWGA Intangible Assets and PWGA Goodwill, and all credit cards, charge cards and banking cards issued to PWGA; (g) “PWGA Bank Accounts” means all of the bank accounts, lock boxes and safety deposit boxes of PWGA and its subsidiaries or relating to the PWGA Business. (h) “PWGA Business” means all aspects of any business conducted by PWGA and its subsidiaries; 1 (i) “PWGA Cash” means all cash on hand or on deposit to the credit of PWGA and its subsidiaries on the date hereof; (j) “PWGA Common Shares” means the shares of common stock in the capital of PWGA; (k) “PWGA Debt to Related Parties” means the debts owed by PWGA and its subsidiaries to any affiliate, director or officer of PWGA; (l) “PWGA Equipment” means all machinery, equipment, furniture, and furnishings used in the PWGA Business, (m) “PWGA Financial Statements” means, collectively, the audited consolidated financial statements of PWGA for the fiscal year ended September 30, 2009, and the audited consolidated financial statements of PWGA for the three month period ended December 31, 2009; (n) “PWGA Goodwill” means the goodwill of the PWGA Business including the right to all corporate, operating and trade names associated with the PWGA Business, or any variations of such names as part of or in connection with the PWGA Business, all books and records and other information relating to the PWGA Business, all necessary licenses and authorizations and any other rights used in connection with the PWGA Business; (o) “PWGA Insurance Policies” means the public liability insurance and insurance against loss or damage to the PWGA Assets and the PWGA Business; (p) “PWGA Intangible Assets” means all of the intangible assets of PWGA and its subsidiaries, including, without limitation, PWGA Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of PWGA and its subsidiaries; (q) “PWGA Inventory” means all inventory and supplies of the PWGA Business as of May1st, 2010; (r) “PWGA Material Contracts” means the burden and benefit of and the right, title and interest of PWGA and its subsidiaries in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which PWGA or its subsidiaries are entitled whereunder PWGA or its subsidiaries are obligated to pay or entitled to receive the sum of $750 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice; and (s) “Shares” shall mean the 14,290,000 shares of PWGA Common Stock to be sold to Buyer by the Shareholder hereunder. Any other terms defined within the text of this Agreement will have the meanings so ascribed to them. 1.2Captions and Section Numbers. The headings and section references in this Agreement are for convenience of reference only and do not form a part of this Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Agreement or any provision thereof. 2 1.3Section References and Schedules. Any reference to a particular “Article”, “section”, “paragraph”, “clause” or other subdivision is to the particular Article, section, clause or other subdivision of this Agreement and any reference to a Schedule by letter will mean the appropriate Schedule attached to this Agreement and by such reference the appropriate Schedule is incorporated into and made part of this Agreement. 1.4 Severability of Clauses. If any part of this Agreement is declared or held to be invalid for any reason, such invalidity will not affect the validity of the remainder which will continue in full force and effect and be construed as if this Agreement had been executed without the invalid portion, and it is hereby declared the intention of the parties that this Agreement would have been executed without reference to any portion which may, for any reason, be hereafter declared or held to be invalid. ARTICLE 2 PURCHASE AND SALE 2.1Issuance of the Shares.Subject to all of the terms and conditions of this Agreement, the Shareholder does hereby sell, assign, transfer and convey to the Buyer, and the Buyer does hereby purchase and accept from the Shareholder, the Shares, free and clear of all encumbrances, liens, charges and claims. 2.2Purchase Price; Payment. The purchase price for the Shares One Hundred Eighty Seven Thousand, Five Hundred Dollars (187,500.00)(the “Purchase Price”) and shall be paid by wire transfer of immediately available funds or bank or certified check in accordance with this Agreement. ARTICLE 3 SELLERS’ REPRESENTATIONS AND WARRANTIES 3.1Representations and Warranties. The Shareholder and PWGA jointly and severally make the representations and warranties set forth below and intend and acknowledge that the Buyer will rely thereon in entering into this Agreement and in approving and completing the transactions contemplated hereby. Any schedules described in or contemplated by such representations and warranties shall be prepared both as of the date of this Agreement and as of the date of the Closing. The Seller (a) Power and Capacity.The Shareholder has the power, authority and capacity to enter into this Agreement and to consummate the transactions contemplated hereby.This Agreement constitutes the Shareholder’s valid, legal and binding obligation and is enforceable against the Shareholder in accordance with its terms, subject, however, as to enforcement, to bankruptcy, insolvency, fraudulent transfer, moratorium and similar laws of general applicability relating to or affecting creditors’ rights; (b) Legal Proceedings, Etc.There is no legal, equitable, administrative or arbitration action, suit, proceeding or known investigation pending or threatened against or affecting the Shareholder.There is no judgment, decree, injunction, rule or order of any court, governmental department, commission, agency, instrumentality or arbitrator outstanding against either party constituting the Shareholder and there is no basis for any action, suit, proceeding or investigation against the Shareholder. 3 (c) Ownership. The Shareholder is the sole legal, beneficial and registered owner of the Shares, free and clear of any liens, security interests, charges or other encumbrances of any nature whatsoever.The Shares are validly issued, fully paid and non-assessable. PWGA - Corporate Status and Capacity (d) Incorporation. PWGA is a corporation duly incorporated and validly subsisting under the laws of the State of Nevada, and is in good standing with the office of the Secretary of State for the State of Nevada; (e) Carrying on Business. PWGA does not currently conduct any business activity.PWGA is not required to register or otherwise be qualified to carry on business in any foreign jurisdiction; (f) Corporate Capacity. PWGA has the corporate power, capacity and authority to own the PWGA Assets; (g) Reporting Status; Listing. PWGA is required to file current reports with the Securities and Exchange Commission pursuant to section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and PWGA’s Common Shares are quoted on the National Association of Securities Dealers, Inc.’s Over-the-Counter Bulletin Board System (the “OTC Bulletin Board”). PWGA has filed all reports required to be filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the five years preceding the date hereof (or such shorter period as the PWGA was required by law to file such material) (the foregoing materials being collectively referred to herein as the “SEC Documents”) and is current with respect to its Exchange Act filing requirements. As of their respective dates, the SEC Documents complied in all material respects with the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Exchange Act and the rules and regulations of the Commission promulgated thereunder, and none of the SEC Documents, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statement therein, in light of the circumstances under which they were made, not misleading. All material agreements to which PWGA is a party or to which the property or assets of PWGA are subject have been appropriately filed as exhibits to the SEC Documents as and to the extent required under the Exchange Act. The financial statements of PWGA included in the SEC Documents comply in all material respects with applicable accounting requirements and the rules and regulations of the Commission with respect thereto as in effect at the time of filing, were prepared in accordance with GAAP applied on a consistent basis during the periods involved (except as may be indicated in the notes thereto, or, in the case of unaudited statements, as permitted by Form 10-Q of the Commission), and fairly present in all material respects (subject in the case of unaudited statements, to normal, recurring audit adjustments) the financial position of PWGA as at the dates thereof and the results of its operations and cash flows for the periods then ended.PWGA is not aware of any facts which would make PWGA’s Common Stock ineligible for quotation on the OTC Bulletin Board; PWGA - Capitalization (h) Authorized Capital. The authorized capital of PWGA consists of:(i) 75,000,000 shares of Common Stock, $.0001 par value, of which 15,225,000 are presently issued and outstanding (14,290,000 restricted, 935,000 free trading).There are no other securities authorized, issued or outstanding. There are no declared or accrued unpaid dividends with respect to any shares of the PWGA’s Common Shares.PWGA has no other capital stock authorized, issued or outstanding. 4 (i) No Option. No person, firm or corporation has any agreement, warrant or option or any right capable of becoming an agreement or option for the acquisition of PWGA Common Shares or for the purchase, subscription or issuance of any other securities of PWGA; PWGA - Records and Financial Statements (j) Charter Documents. The charter documents of PWGA have not been altered since its incorporation, except as filed in the record books of PWGA; (k) Corporate Minute Books. The corporate minute books of PWGA and its subsidiaries are complete and each of the minutes contained therein accurately reflect the actions that were taken at a duly called and held meeting or by consent without a meeting. All actions by PWGA and its subsidiaries which required director or shareholder approval are reflected on the corporate minute books of PWGA and its subsidiaries. PWGA and its subsidiaries are not in violation or breach of, or in default with respect to, any term of their respective Certificates of Incorporation (or other charter documents) or by-laws. (l) PWGA Financial Statements. The PWGA Financial Statements present fairly, in all material respects, the assets and liabilities (whether accrued, absolute, contingent or otherwise) of PWGA, on a consolidated basis, as of the respective dates thereof, and the sales and earnings of the PWGA Business during the periods covered thereby, in all material respects and have been prepared in substantial accordance with generally accepted accounting principles consistently applied; (m) PWGA Accounts Payable and Liabilities. There are no liabilities, contingent or otherwise, of PWGA or its subsidiaries which are not disclosed as part of this Agreement or reflected in the PWGA Financial Statements and neither PWGA nor its subsidiaries have guaranteed or agreed to guarantee any debt, liability or other obligation of any person, firm or corporation. Without limiting the generality of the foregoing, all accounts payable and liabilities of PWGA and its subsidiaries as of May 1st 2010 have been fully divulged as part of this transaction; (n) PWGA Accounts Receivable. All the PWGA Accounts Receivable result from bona fide business transactions and services actually rendered without, to the knowledge and belief of PWGA, any claim by the obligor for set-off or counterclaim; (o) PWGA Bank Accounts. All of the PWGA Bank Accounts, their location, numbers and the authorized signatories thereto shall be furnished prior to closing; (p) No Debt to Related Parties. PWGA will not be indebted to any affiliate, director or officer of PWGA; and further the company warrants herein that all debts of the company as noted in the last 10Q filing, shall be paid in full within 7 days of closing, and that all said debts shall be satisfied fully, with no obligations inuring to Buyer. 5 (q) No Related Party Debt to PWGA. No director or officer or affiliate of PWGA is now indebted to or under any financial obligation to PWGA or its subsidiaries on any account whatsoever; (r) No Dividends. No dividends or other distributions on any shares in the capital of PWGA have been made, declared or authorized since the date of PWGA Financial Statements; (s) No Payments. No payments of any kind have been made or authorized since the date of the PWGA Financial Statements to or on behalf of officers, directors, shareholders or employees of PWGA or its subsidiaries or under any management agreements with PWGA or its subsidiaries, except payments made in the ordinary course of business; (t) No Pension Plans. There are no pension, profit sharing, group insurance or similar plans or other deferred compensation plans affecting PWGA or its subsidiaries; (u) No Adverse Events. Since the date of the PWGA Financial Statements (i) there has not been any adverse change in the financial position or condition of PWGA, its subsidiaries, its liabilities or the PWGA Assets or any damage, loss or other change in circumstances affecting PWGA, the PWGA Business or the PWGA Assets or PWGA’s right to carry on the PWGA Business, other than changes in the ordinary course of business, (ii) there has not been any damage, destruction, loss or other event (whether or not covered by insurance)adversely affecting PWGA, its subsidiaries, the PWGA Business or the PWGA Assets, (iii) there has not been any increase in the compensation payable or to become payable by PWGA to any of PWGA’s officers, employees or agents or any bonus, payment or arrangement made to or with any of them, (iv) the PWGA Business has been and continues to be carried on in the ordinary course, (v) PWGA has not waived or surrendered any right of material value, (vi) Neither PWGA nor its subsidiaries have discharged or satisfied or paid any lien or encumbrance or obligation or liability other than current liabilities in the ordinary course of business, and (vii) no capital expenditures in excess of $500 individually or $1,000 in total have been authorized or made. PWGA - Income Tax Matters (v) Tax Returns. All tax returns and reports of PWGA and its subsidiaries required by law to be filed have been filed and are true, complete and correct, and any taxes payable in accordance with any return filed by PWGA and its subsidiaries or in accordance with any notice of assessment or reassessment issued by any taxing authority have been so paid; 6 (w) Current Taxes. Adequate provisions have been made for taxes payable for the current period for which tax returns are not yet required to be filed and there are no agreements, waivers, or other arrangements providing for an extension of time with respect to the filing of any tax return by, or payment of, any tax, governmental charge or deficiency by PWGA or its subsidiaries.There are no contingent tax liabilities or any grounds which would prompt a reassessment including aggressive treatment of income and expenses in filing earlier tax returns; PWGA - Applicable Laws and Legal Matters (x) Licenses. PWGA and its subsidiaries hold all licenses and permits as may be required for carrying on the PWGA Business in the manner in which it has heretofore been carried on, which licenses and permits have been maintained and continue to be in good standing except where the failure to obtain or maintain such licenses or permits would not have an adverse effect on the PWGA Business; (y) Applicable Laws. Neither PWGA nor its subsidiaries have been charged with or received notice of breach of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to which they are subject or which apply to them the violation of which would have an adverse effect on the PWGA Business (greater than $500), and to PWGA’s knowledge, neither PWGA nor its subsidiaries are in breach of any laws, ordinances, statutes, regulations, bylaws, orders or decrees the contravention of which would result in an adverse impact on the PWGA Business; (z) Pending or Threatened Litigation. There is no litigation or administrative or governmental proceeding pending or threatened against or relating to PWGA, its subsidiaries, the PWGA Business, or any of the PWGA Assets nor does PWGA have any knowledge after due investigation of any deliberate act or omission of PWGA or its subsidiaries that would form any basis for any such action or proceeding; (aa) No Bankruptcy. Neither PWGA nor its subsidiaries have made any voluntary assignment or proposal under applicable laws relating to insolvency and bankruptcy and no bankruptcy petition has been filed or presented against PWGA or its subsidiaries and no order has been made or a resolution passed for the winding-up, dissolution or liquidation of PWGA or its subsidiaries; (bb) Labor Matters. Neither PWGA nor its subsidiaries are party to any collective agreement relating to the PWGA Business with any labor union or other association of employees and no part of the PWGA Business has been certified as a unit appropriate for collective bargaining or, to the best knowledge of PWGA, has made any attempt in that regard; Execution and Performance of Agreement (cc) Authorization and Enforceability. The completion of the transactions contemplated hereby, have been duly and validly authorized by all necessary corporate action on the part of PWGA; (dd) No Violation or Breach. The execution and performance of this Agreement will not: 7 (i) violate the charter documents of PWGA or result in any breach of, or default under, any loan agreement, mortgage, deed of trust, or any other agreement to which PWGA or its subsidiaries are party, (ii) give any person any right to terminate or cancel any agreement including, without limitation, the PWGA Material Contracts, or any right or rights enjoyed by PWGA or its subsidiaries, (iii) result in any alteration of PWGA’s or its subsidiaries’ obligations under any agreement to which PWGA or its subsidiaries are party including, without limitation, the PWGA Material Contracts, (iv) result in the creation or imposition of any lien, encumbrance or restriction of any nature whatsoever in favor of a third party upon or against the PWGA Assets, (v) result in the imposition of any tax liability to PWGA or its subsidiaries relating to the PWGA Assets, or (vi) violate any court order or decree to which either PWGA or its subsidiaries are subject; PWGA Assets - Ownership and Condition (ee) Business Assets. The PWGA Assets comprise all of the property and assets of the PWGA Business, and no other person, firm or corporation owns any assets used by PWGA in operating the PWGA Business, whether under a lease, rental agreement or other arrangement, other than as disclosed as part of this transaction; (ff) Title. PWGA is the legal and beneficial owner of the PWGA Assets, free and clear of all mortgages, liens, charges, pledges, security interests, encumbrances or other claims whatsoever, save and except as disclosed as part of this transaction; (gg) No Option. No person, firm or corporation has any agreement or option or a right capable of becoming an agreement for the purchase of any of the PWGA Assets; (hh) PWGA Insurance Policies. PWGA does not maintain public liability insurance nor insurance against loss or damage to the PWGA Assets and the PWGA Business; (ii) PWGA Material Contracts. There are no PWGA Material Contracts other than those disclosed as part of this transaction; (jj) No Default. There has not been any default in any obligation of PWGA or any other party to be performed under any of the PWGA Material Contracts, each of which is in good standing and in full force and effect and unamended, and PWGA is not aware of any default in the obligations of any other party to any of the PWGA Material Contracts; (kk) No Compensation on Termination. There are no agreements, commitments or understandings relating to severance pay or separation allowances on termination of employment of any employee of PWGA or its subsidiaries. Neither PWGA nor its subsidiaries are obliged to pay benefits or share profits with any employee after termination of employment except as required by law; 8 PWGA Assets - PWGA Equipment (ll) PWGA Equipment. The PWGA Equipment has been maintained in a manner consistent with that of a reasonably prudent owner and such equipment is in good working condition; PWGA Assets - PWGA Goodwill and Other Assets (mm) PWGA Goodwill. PWGA and its subsidiaries do not carry on the PWGA Business under any other business or trade names. PWGA does not have any knowledge of any infringement by PWGA or its subsidiaries of any patent, trademarks, copyright or trade secret; PWGA Business (nn) Maintenance of Business. Since the date of the PWGA Financial Statements, PWGA and its subsidiaries have not entered into any agreement or commitment except in the ordinary course and except as disclosed herein; (oo) Subsidiaries. PWGA does not own any subsidiaries and does not otherwise own, directly or indirectly, any shares or interest in any other corporation, partnership, joint venture or firm; and PWGA - Shares (pp) Shares. The Shares when delivered to the Buyer shall be validly issued and outstanding as fully paid and non-assessable shares and the Shares shall be transferable upon the books of PWGA, in all cases subject to the provisions and restrictions of all applicable securities laws. 3.2Survival. The representations and warranties herein will be true at and as of the date hereof in all material respects.Notwithstanding the completion of the transactions contemplated hereby, the waiver of any condition contained herein (unless such waiver expressly releases a party from any such representation or warranty) or any investigation made by the Buyer, the representations and warranties made herein shall survive the Closing and be effective for a period of twelve months (12) months from the date hereof. 3.3Indemnity. The Shareholder agrees to indemnify and save harmless the Buyer from and against any and all claims, demands, actions, suits, proceedings, assessments, judgments, damages, costs, losses and expenses, including any payment made in good faith in settlement of any claim (subject to the right of the Shareholders to defend any such claim), resulting from the breach by him of any representation or warranty made under this Agreement or from any misrepresentation in or omission from any certificate or other instrument furnished or to be furnished by PWGA to the Buyer hereunder. ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE BUYER 4.1Representations and Warranties. The Buyer makes the representations and warranties set forth below and intend and acknowledge that PWGA and the Shareholder will rely thereon in entering into this Agreement and in approving and completing the transactions contemplated hereby. Any schedules described in or contemplated by such representations and warranties shall be prepared both as of the date of this Agreement and as of the date of the Closing. 9 (a) Power and Capacity. The Buyer has the power, authority and capacity to enter into this Agreement and to consummate the transactions contemplated hereby.This Agreement constitutes the Buyer’s valid, legal and binding obligation and is enforceable against it in accordance with its terms, subject, however, as to enforcement, to bankruptcy, insolvency, fraudulent transfer, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general principles of equity, regardless of whether such enforceability is considered in equity or at law; (b) No Conflict.Neither the execution and delivery of this Agreement by the Buyer, nor compliance with any of the provisions hereof, nor the consummation of the transactions contemplated hereby, will: (a) result in a default, or give rise to any right of termination, cancellation or acceleration, under any term, condition or provision of any contract or other instrument or obligation to which the Buyer is a party or by which its assets may be bound; or (b) violate any order, writ, injunction or decree applicable to the Buyer, or any of its properties or assets. (c) Legal Proceedings, Etc. There is no legal, equitable, administrative or arbitration action, suit, proceeding or known investigation pending or threatened against or affecting the Buyer.There is no judgment, decree, injunction, rule or order of any court, governmental department, commission, agency, instrumentality or arbitrator outstanding against either party constituting the Buyer and there is no basis for any action, suit, proceeding or investigation against Buyer. 4.2Survival. The representations and warranties of the Buyer contained herein will be true at and as of Closing in all material respects as though such representations and warranties were made as of such time.Notwithstanding the completion of the transactions contemplated hereby, the waiver of any condition contained herein (unless such waiver expressly releases a party from any such representation or warranty) or any investigation made by the Sellers, the representations and warranties of the Buyer made herein shall survive the Closing and be effective for a period of twelve (12) months from the date hereof. ARTICLE 5 FURTHER COVENANTS 5.1Legend.The Buyer agrees to the imprinting of the following legend on any certificates representing the Shares: “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.THESE SECURITIES ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144(3) OF THE SECURITIES ACT AND MAY NOT BE RESOLD PUBLICLY UNDER RULE ” 5.2Expenses of the Parties.Except as otherwise expressly provided in this Agreement, all expenses incurred by PWGA and the Shareholder in the preparation, negotiation, authorization and consummation of this Agreement and the transactions contemplated hereby, including all fees and expenses of agents, representatives, counsel and accountants, shall be borne solely by the respective parties. 10 5.3Further Assurances.Each party shall cooperate with the other, take such further action and execute and deliver such further documents as may be reasonably requested by any other party in order to carry out the terms and purposes of this Agreement. ARTICLE 6 CONDITIONS PRECEDENT 6.1Conditions Precedent in favor of PWGA and the Shareholder. The obligations of PWGA and the Shareholder to carry out the transactions contemplated hereby are subject to the fulfillment of each of the following conditions precedent on or before the Closing: (a) all documents or copies of documents required to be executed and delivered to Escrow hereunder will have been so executed and delivered; (b) all of the terms, covenants and conditions of this Agreement to be complied with or performed by the Buyer at or prior to the Closing will have been complied with or performed; and 6.2Waiver by PWGA and the Shareholder. The conditions precedent set out in the preceding section are inserted for the exclusive benefit of PWGA and the Shareholder and any such condition may be waived in whole or in part by PWGA or the Shareholder at or prior to Closing by delivering to the Buyer a written waiver to that effect signed by PWGA or the Shareholder, as the case may be. In the event that the conditions precedent set out in the preceding section are not satisfied on or before the Closing, the Shareholder shall be released from all obligations under this Agreement. 6.3Conditions Precedent in Favor of the Buyer. The obligation of the Buyer to carry out the transactions contemplated hereby is subject to the fulfillment of each of the following conditions precedent on or before the Closing: (a) all documents or copies of documents required to be executed and delivered to the PWGA or the Shareholder hereunder will have been so executed and delivered; (b) PWGA, its officers and directors and each Shareholder shall be current in their respective filing obligations with the Securities and Exchange Commission (it being understood that Schedule 13Ds and Forms 3 and 4 may be required to be filed by such parties, as applicable); (c) all of the terms, covenants and conditions of this Agreement to be complied with or performed by the Shareholder or PWGA at or prior to the Closing will have been complied with or performed; (d) PWGA will have delivered the Shares, duly and validly issued, to the Buyer at the Closing; (e) title to the Shares will be free and clear of all mortgages, liens, charges, pledges, security interests, encumbrances or other claims whatsoever; (h) the completion of the transfer of all assets and liabilities of PWGA on or prior to the Closing will have been completed to the satisfaction of the Buyer, which transfer shall reflected in the schedules provided to the Buyer as of the date of the Closing; and 11 (i) The Buyer shall have received from PWGA’s counsel a legal opinion in form and substance satisfactory to PWGA. 6.4Waiver by the Buyer. The conditions precedent set out in the preceding section are inserted for the exclusive benefit of the Buyer and any such condition may be waived in whole or in part by the Buyer at or prior to the Closing by delivering to PWGA and Shareholder a written waiver to that effect signed by the Buyer. In the event that the conditions precedent set out in the preceding section are not satisfied on or before the Closing the Buyer shall be released from all obligations under this Agreement. 6.5Confidentiality. Notwithstanding any provision herein to the contrary, the parties hereto agree that the existence and terms of this Agreement are confidential and that if this Agreement is terminated pursuant to the preceding section the parties agree to return to one another any and all financial, technical and business documents delivered to the other party or parties in connection with the negotiation and execution of this Agreement and shall keep the terms of this Agreement and all information and documents received from the other party and the contents thereof confidential and not utilize nor reveal or release same, provided, however, that PWGA will be required to issue news releases regarding the execution and consummation of this Agreement and file a Current Report on Form 8-K with the Securities and Exchange Commission respecting the proposed transaction contemplated hereby together with such other documents as are required to maintain PWGA’s status as being current in all of its filings with the Securities and Exchange Commission. ARTICLE 7 CLOSING 7.1Closing. The sale of the Shares and the other transactions contemplated by this Agreement will be closed at the Place of Closing in accordance with the closing procedure set out in this Article. 7.2Closing Deliveries of the Buyer. On or before the Closing, the Buyer will deliver or cause to be delivered to the Shareholder: (a) this Agreement, duly executed by the Buyer; (b) the Purchase Price (c) all reasonable consents or approvals required to be obtained by the Buyer for the purposes of completing the transaction contemplated herein and preserving and maintaining the interests of the Buyer; and (d) such other documents as PWGA may reasonably require to give effect to the terms and intention of this Agreement. 7.3Closing Deliveries of the Shareholder. On or before the Closing, PWGA and the Shareholder shall deliver or cause to be delivered to the Buyer: (a) this Agreement, duly executed by the Shareholder; (b) share certificates representing the Shares; (c) resignations of all of the officers of PWGA as of the date hereof; 12 (d) updated schedules of PWGA and the Shareholder, dated as of the date of the Closing; (e) a certified copy of a resolution of the directors of PWGA dated as of the date hereof appointing the nominees of the Buyer as officers of the Buyer; (f) an undated resolution of the directors of PWGA appointing the nominee of the Buyer listed below in Article 8 to the board of directors of PWGA; (g) undated resignation of the Director of PWGA; (h) resignations of all directors and officers of PWGA dated as of the date hereof; (i) all reasonable consents or approvals required to be obtained by the Buyer for the purposes of completing the transaction contemplated herein and preserving and maintaining the interests of the Buyer; (j) the legal opinion of PWGA’s counsel referred to in Section 6.3(j); and (k) such other documents as the Buyer may reasonably require to give effect to the terms and intention of this Agreement. 13 ARTICLE 8 POST-CLOSING MATTERS Forthwith after the Closing, the Buyer and the Shareholder agree to use all their best efforts to: (a) file with the Securities and Exchange Commission a report on Form 14f-1 disclosing the change in control of PWGA and, 10 days after such filing, date the resolutions appointing to the new board of directors of PWGA, and forthwith date and accept the resignation of the Andriy Kovalenko, immediate past Director of PWGA; (b) file a Form 8-K with the Securities and Exchange Commission disclosing the terms of this Agreement; (c) file reports on Forms 13D and 3 with the Securities and Exchange Commission disclosing the acquisition of the Shares by the Buyer; and (d) take such steps are required to change the name of PWGA to as Buyer may determine. ARTICLE 9 GENERAL PROVISIONS 9.1Notice. Any notice required or permitted to be given by any party will be deemed to be given when in writing and delivered to the address for notice of the intended recipient by personal delivery, prepaid single certified or registered mail, or telecopier. Any notice delivered by mail shall be deemed to have been received on the fourth business day after and excluding the date of mailing, except in the event of a disruption in regular postal service in which event such notice shall be deemed to be delivered on the actual date of receipt. Any notice delivered personally or by telecopier shall be deemed to have been received on the actual date of delivery. 9.2Addresses for Service. The address for service of notice of each of the parties hereto is as follows: (a) the Shareholder: Andriy Kovalenko, President PowerGae, Inc. 2 East Congress St. Suite 900 Tucson, AZ 85701 Phone: 480-304-5624 (b) the Buyer: Magic Grace Ltd Level 5, Development Bank Samoa Bld Beach Rd, Apia, Samoa (c)The Escrow: David E. Price, Esq. 13520 Oriental St Rockville, Md 20853 (202) 536-5191 David@TopTierStrategies.com 14 9.3Change of Address. Any party may, by notice to the other parties change its address for notice to some other address in North America and will so change its address for notice whenever the existing address or notice ceases to be adequate for delivery by hand. A post office box may not be used as an address for service. 9.4Amendment.This Agreement may be amended only by a writing executed by each of the parties hereto. 9.5Entire Agreement. The provisions contained herein constitute the entire agreement among the Buyer and the Sellers respecting the subject matter hereof and supersede all previous communications, representations and agreements, whether verbal or written, among the Buyer and the Sellers with respect to the subject matter hereof. 9.6Enurement. This Agreement will enure to the benefit of and be binding upon the parties hereto and their respective heirs, executors, administrators, successors and permitted assigns. 9.7Assignment. This Agreement is not assignable without the prior written consent of the parties hereto. 9.8Counterparts. This Agreement may be executed in counterparts, each of which when executed by any party will be deemed to be an original and all of which counterparts will together constitute one and the same Agreement. Delivery of executed copies of this Agreement by telecopier will constitute proper delivery, provided that originally executed counterparts are delivered to the parties within a reasonable time thereafter. 9.9Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Maryland applicable to agreements made and to be performed entirely within such State.The parties agree to be subject to the exclusive jurisdiction and venue of the state and federal courts located in the state of Maryland. [Remainder of page intentionally left blank.] 15 IN WITNESS WHEREOF the parties have executed this Agreement effective as of the day and year first above written. Shareholder: /s/ Andriy Kovalenko Andriy Kovalenko, President PowerGae, Inc., on behalf of Sellers Buyer: /s/ Yupavadee Ariyapakdee Representative, on behalf of MAGIC GRACE LTD. 16 SCHEDULE A Selling Shareholders # of Shares Irina Orlova Maxim Brodsky Olga Gordieieva Ludmila Kovalenko Vyacheslav Ganev Roman Babkin Dmitriy Pronin Aleksei Uchaev Dmitriy Uchaev Viktor Kireev Petr Gorbunov Yelena Solov’yeva Artem Momot Victoria Momot Andriy Kovalenko Dmitriy Dobroshtan Roman Voinov Valery Tzitron Svetlana Tzitron Oleg Sokolov Valentin Sukhotin 17
